      Case 1:15-cv-01050-ER Document 24 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

INTERIOR MANAGEMENT, INC.,
                             Plaintiﬀ,
                                                                 ORDER
               – against –
                                                            15 Civ. 1050 (ER)
LES METALLIERS CHAMPENOIS
CORP.,
                             Defendant.


RAMOS, D.J.:
       Iis case was stayed on April 19, 2016 due to the bankruptcy of defendant Les
Metalliers Champenois Corp. Doc. 18. On January 29, 2020, this Court noted Les
Metalliers Champenois had seemingly emerged from bankruptcy in May 2018. Doc. 19.
It ordered the parties to update the Court on the case’s status by February 5, 2020. On
February 5, 2020, counsel for both parties ﬁled simultaneous letters with the Court.
Counsel for Les Metalliers Champenois indicated the company had indeed emerged from
bankruptcy, that plaintiﬀ Interior Management, Inc. had received a distribution payment

for its claim, and that Les Metalliers Champenois was no longer a going concern. Doc.
22. Counsel for Interior Management indicated that it was investigating the bankruptcy
and a business seemingly still operating under the name of Les Metalliers Champenois.
Doc. 21. Plaintiﬀ’s counsel asked for thirty days to further investigate.
       Ie Court has received no further communications from the parties. Given that
counsel for the defendant has indicated that there is no longer reason to continue the
bankruptcy stay, the Clerk of Court is respectfully directed to LIFT the stay on this case.
Ie parties are directed to ﬁle a status report with the Court by June 1, 2020. Failure to
         Case 1:15-cv-01050-ER Document 24 Filed 05/05/20 Page 2 of 2




comply with this Order may result in sanctions including dismissal for failure to
prosecute. See Fed. R. Civ. P. 41.


It is SO ORDERED.


Dated:     May 5, 2020
           New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            2
